Mr. Justice Walker delivered the opinion, of the Court: It is with reluctance that we feel compelled to affirm the decree of the court below in this case. And on the record as now presented, we should feel inclined to grant the relief if admissible under the well recognized rules of law. But to entitle a party to a decree for a new trial at law, it must appear that there was accident, mistake or fraud in obtaining it. In this case there was no mistake of the parties, no accident that prevented appellant from proving his case. ISTor is there any fraud on the part of Hurd, that authorizes a court of chancery to interpose its powers, to grant relief. It is charged that Hurd was liable as one of three partners for thd payment of a debt to a bank, and that he authorized the other two partners to execute a note in the name of the firm to appellant for the purpose of raising the necessary means for its payment, and thus procured appellant to indorse the note, and the money was thus raised and the debt paid; that appellant was compelled to take up the note, which has never been paid him, and Hurd has escaped liability because his firm had been dissolved, and he denied giving authority to his former partners to sign the name of the firm. When the case was previously and lastly before this court, it was held, that the partners of Hurd, who were jointly liable with him for the debt, were not competent witnesses to prove the authority given by Hurd to use the firm name to the note. 41 Ill. 121. It is, however, insisted, that as the general assembly has since removed the common law disability of witnesses and permits parties to the record to testify, Hurd’s liability can be proved by his former partners, and for that reason a new trial should be decreed under this bill. If this relief were granted, it would lead to great confusion, and more injury than benefit, as parties would apply for and obtain new trials, in many, if not in a majority of cases, that have been tried within the last five years and before the passage of the act of 1867, which renders parties competent witnesses; thus overturning sales made under such judgments and unsettling many titles obtained under sales upon such judgments. This case is like any other in which the party has no evidence, or, if he has, the fact is unknown to him at the trial. Such has not, so far as we are aware, ever been held to be a ground for chancery to grant a new trial. It is the misfortune of a party, much to be regretted, but which can not be relieved against. Judgments must have more stability and binding effect than to be set aside merely because of newly discovered evidence, years after they have been rendered. However much we may regret that we must refuse to reverse this decree, we, nevertheless, feel compelled to act otherwise. The decree of the court below is affirmed. Decree affirmed.